81,7(' 67$7(6 ',675,&7 &2857
                            )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    
'(0(75$ %$25                     
                                    
                  3ODLQWLII        
                                    
      Y                                             &LYLO $FWLRQ 1R  $%-
                                    
0,7&+(// 58%(167(,1 	               
$662&,$7(6 3&                   
                                    
                  'HIHQGDQW        
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                  0(025$1'80 23,1,21

       7KLV FDVH LV EHIRUH WKH &RXUW RQ UHPDQG IURP WKH 86 &RXUW RI $SSHDOV IRU WKH '&

&LUFXLW ,Q DFFRUGDQFH ZLWK WKH &LUFXLW¶V RSLQLRQ RI 0D\   WKH &RXUW PXVW QRZ GHWHUPLQH

WKH DSSURSULDWH DPRXQW RI DWWRUQH\¶V IHHV WR EH DZDUGHG WR SODLQWLII LQ WKLV FDVH

                                        %$&.*5281'

       2Q 'HFHPEHU   SODLQWLII 'HPHWUD %D\ORU EURXJKW WKLV FDVH DJDLQVW GHIHQGDQW

0LWFKHOO 5XEHQVWHLQ 	 $VVRFLDWHV 3& DOOHJLQJ WKDW GHIHQGDQW YLRODWHG YDULRXV SURYLVLRQV RI WKH

)DLU 'HEW &ROOHFWLRQ 3UDFWLFHV $FW ³)'&3$´  86&   et seq. WKH '& 'HEW &ROOHFWLRQ

/DZ '& &RGH   et seq DQG WKH '& &RQVXPHU 3URWHFWLRQ DQG 3URFHGXUHV $FW '&

&RGH   et seq. &RPSO >'NW  @  ± 2Q )HEUXDU\   ZKLOH GHIHQGDQW¶V

PRWLRQ WR GLVPLVV ZDV SHQGLQJ SODLQWLII DFFHSWHG GHIHQGDQW¶V 5XOH  RIIHU RI MXGJPHQW RQ WKH

IHGHUDO FODLP ³LQ WKH DPRXQW RI  SOXV FRVWV DQG H[SHQVHV WRJHWKHU ZLWK UHDVRQDEOH

DWWRUQH\ IHHV IRU DOO FODLPV XQGHU WKH )DLU 'HEW &ROOHFWLRQ 3UDFWLFHV $FW´ 3O¶V 1RWLFH RI

$FFHSWDQFH RI 'HI¶V 5XOH  2IIHU RI - >'NW  @ see also - RQ 2IIHU 	 $FFHSWDQFH >'NW  @
       ,Q UHVSRQVH WR GHIHQGDQW¶V 5XOH E PRWLRQ WR GLVPLVV IRU IDLOXUH WR VWDWH D FODLP D

QXPEHU RI WKH '& FODLPV ZHUH GLVPLVVHG See Baylor v. Mitchell Rubenstein & Assocs., P.C. 

) 6XSS G   ''&  3ODLQWLII¶V FODLPV XQGHU VHFWLRQV I DQG 

J RI WKH '& 'HEW &ROOHFWLRQ /DZ VXUYLYHG WKRXJK DQG WKH SDUWLHV HQJDJHG LQ

GLVFRYHU\

       ,Q $XJXVW  GHIHQGDQW PRYHG IRU VXPPDU\ MXGJPHQW RQ WKRVH WZR FODLPV DQG SODLQWLII

FURVVPRYHG IRU SDUWLDO VXPPDU\ MXGJPHQW 'HI¶V 0RW IRU 6XPP - >'NW  @ 3O¶V 3DUWLDO

0RW IRU 6XPP - >'NW  @ 7KH &RXUW JUDQWHG VXPPDU\ MXGJPHQW LQ IDYRU RI GHIHQGDQW DIWHU

ILQGLQJ WKDW WKHUH ZDV QR JHQXLQH GLVSXWH RI PDWHULDO IDFW DV WR ZKHWKHU GHIHQGDQW DFWHG ZLOOIXOO\

LQ FRQQHFWLRQ ZLWK DQ\ LQDFFXUDWH FRPPXQLFDWLRQV FRYHUHG E\ WKH 'HEW &ROOHFWLRQ /DZ Baylor

v. Mitchell Rubenstein & Assocs., P.C.  ) 6XSS G   ''&  7KLV MXGJPHQW

ZDV XSKHOG RQ DSSHDO See Baylor v. Mitchell Rubenstein & Assocs., P.C.  )G   '&

&LU 

       ,Q RWKHU ZRUGV SODLQWLII KDV VXFFHHGHG RQ RQH FODLP LQ KHU WKUHHFRXQW FRPSODLQW 2Q

0DUFK   DIWHU WKH UHVROXWLRQ RI WKH IHGHUDO FODLP SODLQWLII ILOHG D PRWLRQ IRU DWWRUQH\¶V IHHV

XQGHU WKH IHHVKLIWLQJ SURYLVLRQ RI WKH )'&3$ IRU KHU FRXQVHO¶V ZRUN RQ WKDW FODLP 3O¶V 0RW

IRU $ZDUG RI $WW¶\¶V )HHV 	 &RVWV >'NW  @ ³3O¶V VW )HH 0RW´ 3O¶V 0HP LQ 6XSS RI 0RW

IRU $ZDUG RI $WW¶\¶V )HHV 	 &RVWV >'NW  @ ³3O¶V VW )HH 0HP´ 7KH PRWLRQ RULJLQDOO\

VRXJKW  LQ DWWRUQH\¶V IHHV DQG  LQ FRVWV IRU  KRXUV RI ZRUN 3O¶V VW )HH

0RW DW  3ODLQWLII DPHQGHG KHU UHTXHVW IRU IHHV PXOWLSOH WLPHV WKHUHDIWHU DUULYLQJ XOWLPDWHO\ DW D

UHTXHVW IRU  LQ DWWRUQH\¶V IHHV DQG  LQ FRVWV

       7KH &RXUW UHIHUUHG WKH PDWWHU WR D 0DJLVWUDWH -XGJH IRU SUHSDUDWLRQ RI D 5HSRUW DQG

5HFRPPHQGDWLRQ XQGHU /RFDO &LYLO 5XOH  2UGHU 5HIHUULQJ 0RW IRU $WW¶\¶V )HHV >'NW  @



                                                  
see /&Y5  ³$W WKH UHTXHVW RI WKH GLVWULFW MXGJH WR ZKRP WKH FDVH LV DVVLJQHG D PDJLVWUDWH

MXGJH PD\ KHDU DQG GHWHUPLQH DQ\ SUHWULDO PRWLRQ RU PDWWHU    ´ )HG 5 &LY 3 D

SHUPLWWLQJ UHIHUUDO RI QRQGLVSRVLWLYH PDWWHUV WR D PDJLVWUDWH MXGJH DQG SURYLGLQJ IRU PRGLILFDWLRQ

ZKHUH UHSRUW LV ³FOHDUO\ HUURQHRXV RU LV FRQWUDU\ WR ODZ´ $IWHU UHYLHZLQJ WKH PDWWHU WKH

0DJLVWUDWH -XGJH UHFRPPHQGHG WKDW WKH DZDUG EH UHGXFHG WR D WRWDO RI  EHFDXVH WKH

UHTXHVWHG IHHV ZHUH VLJQLILFDQWO\ KLJKHU WKDQ UHDVRQDEOH Baylor v. Mitchell Rubenstein & Assocs.,

P.C. 1R   :/  DW  ''& 2FW   7KH 0DJLVWUDWH -XGJH DOVR

UHFRPPHQGHG DZDUGLQJ SODLQWLII DOO UHTXHVWHG FRVWV DQG SRVWMXGJPHQW LQWHUHVW Id.

       %RWK SDUWLHV REMHFWHG WR WKH 0DJLVWUDWH -XGJH¶V 5HSRUW DQG 5HFRPPHQGDWLRQ 'HI¶V 2EMV

WR 5 	 5 >'NW  @ ³'HI¶V 2EMV´ 3O¶V 2EMV WR 5 	 5 >'NW  @ ³3O¶V 2EMV´ 7KH

&RXUW DSSO\LQJ WKH ³FOHDUO\ HUURQHRXV VWDQGDUG´ VHW RXW LQ /RFDO 5XOH  REVHUYHG WKDW WKH

DZDUG ZDV ³TXLWH JHQHURXV´ EXW LW XSKHOG WKH DZDUG XQGHU WKDW VWDQGDUG Baylor v. Mitchell

Rubenstein & Assocs., P.C.  ) 6XSS G   ''&  see also /&Y5 F ³>$@

GLVWULFW MXGJH PD\ PRGLI\ RU VHW DVLGH DQ\ SRUWLRQ RI D PDJLVWUDWH MXGJH¶V RUGHU    IRXQG WR EH

FOHDUO\ HUURQHRXV RU FRQWUDU\ WR ODZ´ %RWK VLGHV DSSHDOHG WKH &RXUW¶V GHFLVLRQ ± SODLQWLII¶V

FRXQVHO FODLPHG WKH DZDUG ZDV WRR ORZ DQG GHIHQGDQW FODLPHG LW ZDV WRR KLJK

       2Q DSSHDO WKH '& &LUFXLW GHWHUPLQHG WKDW VLQFH )HGHUDO 5XOH RI &LYLO 3URFHGXUH

G' SURYLGHV WKDW D &RXUW ³PD\ UHIHU D PRWLRQ IRU DWWRUQH\¶V IHHV WR D PDJLVWUDWH MXGJH

XQGHU 5XOH E DV LI LW ZHUH D GLVSRVLWLYH SUHWULDO PDWWHU´ D UXOLQJ RQ D PRWLRQ IRU DWWRUQH\¶V IHHV

PXVW EH HYDOXDWHG XQGHU 5XOH E¶V VWDQGDUG ³ZKLFK UHTXLUHV WKDW D GLVWULFW MXGJH µGHWHUPLQH GH

QRYR DQ\ SDUW RI WKH PDJLVWUDWH MXGJH¶V GLVSRVLWLRQ WKDW KDV EHHQ SURSHUO\ REMHFWHG WR¶´ Baylor

 )G DW  TXRWLQJ )HG 5 &LY 3 E 7KH PDWWHU ZDV WKHQ UHPDQGHG WR WKLV &RXUW WR

XQGHUWDNH D de novo UHYLHZ RI WKH UHTXHVW IRU DWWRUQH\¶V IHHV



                                                  
       8SRQ D WKRURXJK UHFRQVLGHUDWLRQ RI WKH RULJLQDO PRWLRQ IRU DWWRUQH\¶V IHHV DQG VXSSRUWLQJ

PDWHULDOV WKH DPHQGPHQWV WR WKH RULJLQDO PRWLRQ DOO RI WKH RSSRVLWLRQV DQG UHSOLHV RQ WKH GRFNHW

WKH PDWHULDOV VXEPLWWHG WR WKH &RXUW E\ ERWK SDUWLHV FKDOOHQJLQJ WKH 0DJLVWUDWH -XGJH¶V GHFLVLRQ

DQG WKH HQWLUH UHFRUG LQ WKLV FDVH WKH &RXUW KDV GHWHUPLQHG LQ DQ H[HUFLVH RI LWV GLVFUHWLRQ WKDW

GHIHQGDQW PXVW SD\ DWWRUQH\¶V IHHV LQ WKH DPRXQW RI  SOXV SRVWMXGJPHQW LQWHUHVW DQG

QR PRUH

                                    67$1'$5' 2) 5(9,(:

       7KH )DLU 'HEW &ROOHFWLRQ 3UDFWLFHV $FW SURYLGHV LQ SHUWLQHQW SDUW WKDW ³LQ WKH FDVH RI DQ\

VXFFHVVIXO DFWLRQ >E\ D SHUVRQ@ WR HQIRUFH >D GHEW FROOHFWRU¶V OLDELOLW\ XQGHU WKH $FW@´ WKH GHEW

FROOHFWRU ³LV OLDEOH WR VXFK SHUVRQ    >IRU@ WKH FRVWV RI WKH DFWLRQ WRJHWKHU ZLWK D UHDVRQDEOH

DWWRUQH\¶V IHH DV GHWHUPLQHG E\ WKH FRXUW´  86&  ND 2UGLQDULO\ FRXUWV XWLOL]H WKH

³ORGHVWDU´ PHWKRG IRU FDOFXODWLQJ DQ LQLWLDO HVWLPDWH RI IHHV ZKLFK UHTXLUHV PXOWLSO\LQJ ³WKH

QXPEHU RI KRXUV UHDVRQDEO\ H[SHQGHG RQ WKH OLWLJDWLRQ >@ E\ D UHDVRQDEOH KRXUO\ UDWH´ Hensley v.

Eckerhart  86   

       7KH SDUW\ VHHNLQJ IHHV KDV WKH EXUGHQ RI HVWDEOLVKLQJ WKH UHDVRQDEOHQHVV RI DQ\ IHH UHTXHVW

Covington v. Dist. of Columbia  )G   '& &LU  7KH SDUW\ PXVW HVWDEOLVK D

UHDVRQDEOH KRXUO\ UDWH E\ SURYLGLQJ LQIRUPDWLRQ UHJDUGLQJ WKH DWWRUQH\¶V ELOOLQJ SUDFWLFHV WKH

DWWRUQH\¶V VNLOO H[SHULHQFH DQG UHSXWDWLRQ DV ZHOO DV WKH SUHYDLOLQJ PDUNHW UDWHV LQ WKH UHOHYDQW

FRPPXQLW\ Id. $QG WKH SDUW\ PXVW GHPRQVWUDWH WKDW WKH KRXUV H[SHQGHG RQ WKH OLWLJDWLRQ ZHUH




       :KLOH Hensley LQYROYHG D GLIIHUHQW IHHVKLIWLQJ VWDWXWH  86&   WKLV &LUFXLW
DSSOLHV WKDW FDVH¶V UXOH WR ³DOO IHGHUDO VWDWXWHV OLPLWLQJ IHH DZDUGV WR µSUHYDLOLQJ SDUW>LHV@¶´ George
Hyman Constr. Co. v. Brooks  )G   '& &LU  TXRWLQJ Hensley  86
DW  Q



                                                   
UHDVRQDEOH E\ VKRZLQJ WKDW WKH WLPH ZDV SURGXFWLYH DQG QRW GXSOLFDWLYH See Envtl. Def. Fund,

Inc. v. Reilly  )G   '& &LU 

       ,Q PDNLQJ WKH LQLWLDO IHH FDOFXODWLRQ WKH FRXUW ³VKRXOG H[FOXGH    KRXUV WKDW ZHUH QRW

µUHDVRQDEO\ H[SHQGHG¶´ VXFK DV IRU ZRUN WKDW LV ³H[FHVVLYH UHGXQGDQW RU RWKHUZLVH XQQHFHVVDU\´

Hensley  86 DW  )XUWKHU WKH FRXUW PD\ FRQVLGHU D YDULHW\ RI IDFWRUV WR GHWHUPLQH LI WKH

RYHUDOO IHH DZDUG VKRXOG EH DGMXVWHG ³XSZDUG RU GRZQZDUG LQFOXGLQJ WKH LPSRUWDQW IDFWRU RI WKH

µUHVXOWV REWDLQHG¶´ Id. ³7KHUH LV QR SUHFLVH UXOH RU IRUPXOD IRU PDNLQJ WKHVH GHWHUPLQDWLRQV

7KH GLVWULFW FRXUW PD\ DWWHPSW WR LGHQWLI\ VSHFLILF KRXUV WKDW VKRXOG EH HOLPLQDWHG RU LW PD\ VLPSO\

UHGXFH DQ DZDUG WR DFFRXQW IRU WKH OLPLWHG VXFFHVV 7KH FRXUW QHFHVVDULO\ KDV GLVFUHWLRQ LQ PDNLQJ

WKLV HTXLWDEOH MXGJPHQW´ Id. DW ±

                                            $1$/<6,6

       )RU \HDUV DV WKLV &RXUW KDV QRWHG SUHYLRXVO\ DWWRUQH\¶V IHHV KDYH EHHQ WKH WDLO ZDJJLQJ

WKH GRJ LQ WKLV FDVH &RXQVHO ILOHG D FRPSODLQW DQG VHFXUHG IRU KHU FOLHQW WKH  VWDWXWRU\

GDPDJHV RQ SODLQWLII¶V IHGHUDO FODLP EXW VKH ZDV FRPSOHWHO\ XQVXFFHVVIXO ZLWK UHVSHFW WR DOO RI

WKH RWKHU FODLPV 7KH PDMRULW\ RI SODLQWLII¶V VWDWH ODZ FODLPV ZHUH GLVPLVVHG DQG RQO\ KHU FODLPV



      Hensley SURYLGHV D OLVW RI WZHOYH IDFWRUV WKDW D FRXUW PD\ FRQVLGHU ZKHQ GHWHUPLQLQJ WKH
UHDVRQDEOHQHVV RI D IHH UHTXHVW

               7KH WZHOYH IDFWRUV DUH  WKH WLPH DQG ODERU UHTXLUHG  WKH QRYHOW\ DQG
               GLIILFXOW\ RI WKH TXHVWLRQV  WKH VNLOO UHTXLVLWH WR SHUIRUP WKH OHJDO VHUYLFH
               SURSHUO\  WKH SUHFOXVLRQ RI HPSOR\PHQW E\ WKH DWWRUQH\ GXH WR
               DFFHSWDQFH RI WKH FDVH  WKH FXVWRPDU\ IHH  ZKHWKHU WKH IHH LV IL[HG RU
               FRQWLQJHQW  WLPH OLPLWDWLRQV LPSRVHG E\ WKH FOLHQW RU WKH FLUFXPVWDQFHV
                WKH DPRXQW LQYROYHG DQG WKH UHVXOWV REWDLQHG  WKH H[SHULHQFH
               UHSXWDWLRQ DQG DELOLW\ RI WKH DWWRUQH\V  WKH ³XQGHVLUDELOLW\´ RI WKH FDVH
                WKH QDWXUH DQG OHQJWK RI WKH SURIHVVLRQDO UHODWLRQVKLS ZLWK WKH FOLHQW
               DQG  DZDUGV LQ VLPLODU FDVHV

Hensley  86 DW  	 Q FLWDWLRQ RPLWWHG

                                                  
XQGHU VHFWLRQV I DQG J RI WKH '& 'HEW &ROOHFWLRQ /DZ VXUYLYHG

GHIHQGDQW¶V PRWLRQ WR GLVPLVV See Baylor  ) 6XSS G DW  'LVFRYHU\ ZKLFK VKRXOG KDYH

EHHQ UHODWLYHO\ FLUFXPVFULEHG JLYHQ WKH OLPLWHG QDWXUH RI WKH UHPDLQLQJ DOOHJDWLRQV ZDV ZLGH

UDQJLQJ DQG PDUNHG E\ H[WUDRUGLQDU\ FRQWHQWLRXVQHVV DOO RI ZKLFK GRHV OLWWOH WR DOOHYLDWH WKH

LPSUHVVLRQ WKDW WKH OLWLJDWLRQ ZDV ODUJHO\ GULYHQ E\ IHHV

       7KHUH LV QR GRXEW WKDW FRXQVHO LQYHVWHG WLPH DQG HIIRUW DW WKH RXWVHW WR YLQGLFDWH WKH ULJKWV

RI KHU FOLHQW DQG WKDW WKHUHIRUH XQGHU WKH VWDWXWH VKH LV HQWLWOHG WR VRPH FRPSHQVDWLRQ IRU WKH

ZRUN VKH SHUIRUPHG WR GUDIW WKH FRPSODLQW DQG VRPH RI WKH HIIRUW WR HLWKHU VHWWOH RU OLWLJDWH WKH

PDWWHU WKHUHDIWHU %XW WKH &RXUW DJUHHV FRPSOHWHO\ ZLWK WKH FRQFXUULQJ RSLQLRQ ILOHG E\ WKH &LUFXLW

-XGJH LQ WKLV FDVH WKDW WKH IHH UHTXHVW ZDV QRW UHDVRQDEOH See Baylor  )G DW  +HQGHUVRQ

- FRQFXUULQJ ,W LV FOHDU IURP WKLV &RXUW¶V -DQXDU\  GHFLVLRQ DGRSWLQJ WKH 0DJLVWUDWH -XGJH¶V

UHFRPPHQGDWLRQ WKDW ZKLOH WKH &RXUW ZDV DZDUH RI WKH VFRSH RI D MXGJH¶V GLVFUHWLRQ ZKHQ

DZDUGLQJ IHHV LW IHOW FRQVWUDLQHG E\ LWV XQGHUVWDQGLQJ DW WKH WLPH WKDW LW ZDV UHTXLUHG WR DSSO\ D

FOHDUO\ HUURQHRXV VWDQGDUG DQG UHGXFH WKH DZDUG RQO\ LI LW ZDV FRQWUDU\ WR ODZ See Baylor  )

6XSS G DW ± %XW WKRVH FRQVWUDLQWV QR ORQJHU DSSO\

       /RRNLQJ DW WKH PDWWHU de novo WKRXJK WKH &RXUW ILQGV WKDW WKH IHH UHTXHVW ZDV H[FHVVLYH

LQ OLJKW RI WKH OLPLWHG ZRUN WKDW ZDV QHFHVVDU\ WR DFKLHYH SODLQWLII¶V PLQLPDO VXFFHVV LQ WKLV FDVH

7KHUHIRUH WKH IHHV ZLOO EH UHGXFHG VXEVWDQWLDOO\ 0RUHRYHU WKH &RXUW GRHV QRW ILQG LW WR EH D

UHDVRQDEOH H[HUFLVH RI LWV GLVFUHWLRQ WR UHTXLUH WKH GHIHQVH WR SD\ IRU WKH WLPH FRXQVHO FKRVH WR

LQYHVW LQ SXUVXLQJ WKH H[FHVVLYH IHHV DQG WKHUHIRUH ZKLOH LW KDV WKH DXWKRULW\ WR GR VR LW ZLOO QRW

DZDUG DQ\ IHHV IRU WKH H[WHQVLYH DPRXQW RI WLPH VSHQW OLWLJDWLQJ WKH IHH LVVXH

,     7KH )HH 5HTXHVWV

       3ODLQWLII RULJLQDOO\ PRYHG IRU DQ DZDUG RI DWWRUQH\¶V IHHV LQ WKH DPRXQW RI 



                                                  
3O¶V VW )HH 0RW DW  $V RI WKH WLPH RI ILOLQJ WKDW PRWLRQ SODLQWLII¶V FRXQVHO UHSUHVHQWHG WKDW VKH

KDG H[SHQGHG  KRXUV RI ZRUN RQ SODLQWLII¶V EHKDOI WKURXJK WKH DFFHSWDQFH RI GHIHQGDQW¶V RIIHU

RI MXGJPHQW DW WKH ³SUHYDLOLQJ PDUNHW UDWH´ RI  SHU KRXU 3O¶V VW )HH 0RW DW  3O¶V VW

)HH 0HP DW  see 'HFO RI 5DGL 'HQQLV LQ 6XSS RI 3O¶V VW )HH 0RW >'NW  @ ³'HQQLV

'HFO´   ± ([ & WR 'HQQLV 'HFO >'NW  @ ³7LPH 5HFRUGV´ 6SHFLILFDOO\ WKH 

KRXUV RI ZRUN UHIOHFWHG WKH ³FRQVLGHUDEOH WLPH DQG HIIRUW´ FRXQVHO VSHQW RQ WKUHH VHWWOHPHQW

DWWHPSWV SULRU WR WKH ILOLQJ RI WKH FRPSODLQW GUDIWLQJ D WZHQW\VHYHQ SDJH RSSRVLWLRQ WR GHIHQGDQW¶V

PRWLRQ WR GLVPLVV DQG QHJRWLDWLQJ WKH 5XOH  RIIHU DQG DFKLHYLQJ LWV DFFHSWDQFH E\ KHU FOLHQW

See 3O¶V VW )HH 0HP DW ±

       $IWHU GHIHQGDQW RSSRVHG WKH PRWLRQ IRU DWWRUQH\¶V IHHV see 'HI¶V VW )HH 2SS SODLQWLII

VXEVHTXHQWO\ UHTXHVWHG DGGLWLRQDO IHHV IRU GUDIWLQJ DQG ILOLQJ KHU UHSO\ WR GHIHQGDQW¶V RSSRVLWLRQ

EULQJLQJ KHU IHH UHTXHVW WR  IRU D WRWDO RI  KRXUV RI ZRUN H[SHQGHG RQ SUH

OLWLJDWLRQ VHWWOHPHQW GLVFXVVLRQV WKH FRPSODLQW WKH RSSRVLWLRQ WR GHIHQGDQW¶V PRWLRQ WR GLVPLVV

WKH 5XOH  RIIHU DQG DFFHSWDQFH DQG WKH IHH SHWLWLRQ DQG UHSO\ 3O¶V VW )HH 5HSO\ DW  6XSSO

'HFO RI 5DGL 'HQQLV LQ 6XSS RI 3O¶V VW )HH 0RW ([ ' WR 3O¶V VW )HH 5HSO\ >'NW  @




       'HIHQGDQW PDLQWDLQV WKDW LW VHUYHG SODLQWLII¶V FRXQVHO ZLWK WKH 5XOH  RIIHU RQ -DQXDU\ 
 see 'HI¶V 2SS WR 3O¶V VW )HH 0RW >'NW  @ ³'HI¶V VW )HH 2SS´ DW  ([  WR 'HI¶V
VW )HH 2SS >'NW  @ EXW WKDW SODLQWLII¶V FRXQVHO GLG QRW UHWULHYH WKH OHWWHU DW KHU OLVWHG
EXVLQHVV DGGUHVV XQWLO -DQXDU\   See 'HI¶V VW )HH 2SS DW  ([  WR 'HI¶V VW )HH 2SS
>'NW  @ ,Q UHVSRQVH SODLQWLII¶V FRXQVHO FRQWHQGV WKDW GHIHQGDQW¶V 5XOH  RIIHU GLG QRW
DUULYH DW KHU EXVLQHVV DGGUHVV XQWLO -DQXDU\   DQG ³>W@KH LQIRUPDWLRQ DV WR ZKHQ WKH OHWWHU
DUULYHG    LV HDVLO\ DVFHUWDLQDEOH IURP ZZZXVSVFRP´ 3O¶V 5HSO\ 0HP WR 'HI¶V VW )HH 2SS
>'NW  @ ³3O¶V VW )HH 5HSO\´ DW  	 Q 3ODLQWLII SURYLGHG WKH &RXUW ZLWK WKH 8636
WUDFNLQJ LQIRUPDWLRQ ZKLFK GRHV UHIOHFW WKDW WKH OHWWHU ZDV ³DYDLODEOH IRU SLFNXS´ RQ -DQXDU\ 
 EXW ZDV QRW ³GHOLYHUHG´ XQWLO -DQXDU\   See ([ $ WR 3O¶V VW )HH 5HSO\ >'NW  
@

                                                  
³'HQQLV 6XSSO 'HFO´  I ([ ( WR 'HQQLV 6XSSO 'HFO >'NW  @ ³6XSSO 7LPH

5HFRUGV´

       /DWHU RQ DIWHU WKH &RXUW GHQLHG GHIHQGDQW¶V PRWLRQ IRU UHOLHI IURP MXGJPHQW SODLQWLII

VXEPLWWHG DQ DPHQGPHQW WR KHU RULJLQDO IHH UHTXHVW ± LQ UHVSRQVH WR WKH &RXUW¶V RUGHU WR GR

VR ± VHHNLQJ DQ DGGLWLRQDO  IRU  KRXUV H[SHQGHG LQ UHVSRQGLQJ WR GHIHQGDQW¶V

PRWLRQ $PHQGPHQW WR 3O¶V VW )HH 0RW >'NW  @ ³3O¶V QG )HH 0RW´ 6HFRQG 6XSSO 'HFO

RI 5DGL 'HQQLV LQ 6XSS RI 3O¶V VW )HH 0RW ([ $ WR 3O¶V QG )HH 0RW >'NW  @ ³6HFRQG

'HQQLV 6XSSO 'HFO´   ([ % WR 3O¶V QG )HH 0RW >'NW  @ ³,WHPL]DWLRQ RI )HHV´

'HIHQGDQW RSSRVHG WKH DPHQGPHQW WR SODLQWLII¶V IHH UHTXHVW 'HI¶V 5HVS WR 3O¶V QG )HH 0RW

>'NW  @ ³'HI¶V QG )HH 2SS´ DQG SODLQWLII ILOHG D UHSO\ UHTXHVWLQJ DQ DGGLWLRQDO 

IRU WKH  KRXUV VSHQW GUDIWLQJ WKDW GRFXPHQW 3O¶V 5HSO\ WR 'HI¶V QG )HH 2SS >'NW  @ DW

 7KLUG 6XSSO 'HFO RI 5DGL 'HQQLV LQ 6XSS RI 3O¶V VW )HH 0RW >'NW  @ ³7KLUG 'HQQLV

6XSSO 'HFO´  

       ,Q WRWDO SODLQWLII KDV UHTXHVWHG  LQ DWWRUQH\¶V IHHV DQG  LQ FRVWV




      3ODLQWLII UHYLVHG KHU LQLWLDO  KRXU UHTXHVW GRZQZDUG WR  KRXUV EXW DGGHG DQ
DGGLWLRQDO  KRXUV IRU GUDIWLQJ WKH UHSO\ WR GHIHQGDQW¶V RSSRVLWLRQ WR ZKLFK SODLQWLII DSSOLHG
D WZHQW\ SHUFHQW ³GLVFRXQW´ IRU D WRWDO RI  KRXUV VSHQW RQ WKH UHSO\ 3O¶V VW )HH 5HSO\ DW 
Q 'HQQLV 6XSSO 'HFO  I 6XSSO 7LPH 5HFRUGV ³7KH WRWDO QXPEHU RI KRXUV DIWHU WKH
GLVFRXQW LV ´ 'HQQLV 6XSSO 'HFO  I 7KH &RXUW DOVR QRWHV WKDW WKURXJKRXW SODLQWLII¶V
SOHDGLQJV SODLQWLII¶V FRXQVHO RIWHQ UHIHUV WR KHU ELOODEOH WLPH LQ WHUPV RI ELOODEOH KRXUV EXW KHU
WLPH VKHHWV UHIOHFW WKDW VKH NHSW KHU WLPH E\ PLQXWH Compare 7LPH 5HFRUGV DQG ,WHPL]DWLRQ RI
)HHV TXDQWLI\LQJ KHU WLPH DV KRXUVPLQXWHV ZKHUH WKH PLQXWHV FROXPQ QHYHU H[FHHGV WKH QXPEHU
 with 'HQQLV 6XSSO 'HFO  I DYHUULQJ WKDW ³WKH WRWDO ELOOLQJ KRXUV QXPEHU RI KRXUV WRWDO
 UDWKHU WKDQ WKH  RULJLQDOO\ FODLPHG´ :KLOH LW DSSHDUV WKDW LQ OLJKW RI WKDW FRQIXVLRQ
WKH 0DJLVWUDWH -XGJH PD\ KDYH UHDG WKH WLPH HQWULHV DV LI WKH\ ZHUH VHW IRUWK LQ KRXUV WKH &RXUW
KDV EDVHG LWV FDOFXODWLRQV RQ WKH KRXUVPLQXWHV IRUPDW

      3ODLQWLII GRHV QRW DSSHDU WR SURYLGH VXSSOHPHQWDO WLPH UHFRUGV LQ VXSSRUW RI KHU FRXQVHO¶V
UHSUHVHQWDWLRQ WKDW VKH VSHQW DQ DGGLWLRQDO  KRXUV GUDIWLQJ WKH UHSO\ EULHI
                                                 
,,    7KH +RXUO\ 5DWH

       'HIHQGDQW DVNV WKH &RXUW WR UHGXFH WKH KRXUO\ UDWH WR EH DSSOLHG LQ WKH FDOFXODWLRQ IURP WKH

 SHU KRXU UHTXHVWHG WR  SHU KRXU 'HI¶V 2EMV DW ± 7KH &RXUW SUHYLRXVO\ UXOHG

WKDW GHIHQGDQW KDG ZDLYHG WKH ULJKW WR TXHVWLRQ WKH KRXUO\ UDWH VLQFH LW GLG QRW UDLVH WKH LVVXH EHIRUH

WKH 0DJLVWUDWH -XGJH See Baylor  ) 6XSS G DW  +RZHYHU VLQFH GHIHQGDQW UDLVHG WKH

LVVXH LQ LWV REMHFWLRQ WR WKH 0DJLVWUDWH -XGJH¶V UHSRUW DQG WKH 0DJLVWUDWH -XGJH¶V UXOLQJ LV WR EH

FRQVLGHUHG de novo WKH &RXUW ILQGV WKDW LW FDQ QRZ ORRN DW WKLV LVVXH $QG LW DJUHHV WKDW SODLQWLII¶V

FRXQVHO¶V KRXUO\ UDWH PXVW EH UHGXFHG WR DQ H[WHQW

       3ODLQWLII¶V FRXQVHO UHTXHVWV DQ KRXUO\ UDWH RI  EDVHG RQ WKH Laffey 0DWUL[ IRU DQ

DWWRUQH\ ZLWK IRXUWHHQ \HDUV RI H[SHULHQFH See 'HQQLV 'HFO   5HJDUGOHVV RI ZKHWKHU

SODLQWLII¶V FRXQVHO KDV WKH UHTXLVLWH OHYHO RI H[SHULHQFH WKDW ZRXOG MXVWLI\ WKDW UDWH XQGHU WKH Laffey

0DWUL[ WKH &RXUW ILQGV WKLV UDWH WR EH LQDSSURSULDWH JLYHQ FRXQVHO¶V DJUHHPHQW WR UHSUHVHQW KHU

FOLHQW DW D UDWH RI  SHU KRXU Id.   ³7KH UDWH TXRWHG LQ >S@ODLQWLII¶V FRQWLQJHQF\

DJUHHPHQW DQG VLJQHG DOPRVW D \HDU DJR LQ  LV  SHU KRXU´ $OWKRXJK GHIHQGDQW XUJHV

WKH &RXUW WR UHGXFH SODLQWLII¶V FRXQVHO¶V UDWH HYHQ IXUWKHU WKH &RXUW LV VDWLVILHG WKDW  SHU

KRXU LV DSSURSULDWH VLQFH ³DQ DWWRUQH\¶V XVXDO ELOOLQJ UDWH LV SUHVXPSWLYHO\ WKH UHDVRQDEOH UDWH´

Kattan ex rel. Thomas v. Dist. of Columbia  )G   '& &LU  DQG SODLQWLII¶V

FRXQVHO SURYLGHG WKH &RXUW ZLWK VXIILFLHQW GHWDLO UHJDUGLQJ KHU OHJDO H[SHULHQFH LQ KHU GHFODUDWLRQ

WR VXSSRUW WKLV FRQFOXVLRQ See 'HQQLV 'HFO  ±

,,,   +RXUV 5HDVRQDEO\ ([SHQGHG

       7KH &RXUW ILQGV WKDW ODUJH SRUWLRQV RI WKH WLPH SODLQWLII¶V FRXQVHO VSHQW RQ WKLV FDVH ZHUH

XQQHFHVVDU\ RU H[FHVVLYH ZDUUDQWLQJ D VXEVWDQWLDO UHGXFWLRQ




                                                  
       ,Q KHU GHFODUDWLRQ SODLQWLII¶V FRXQVHO DYHUV WKDW VKH ³VSHQW PRUH WKDQ  KRXUV OLWLJDWLQJ

WKH )'&3$ FODLP LQ WKLV FDVH WKURXJK WKH $FFHSWDQFH RI 'HIHQGDQW¶V 2IIHU RI -XGJPHQW RQ

)HEUXDU\   DQG WLPH LQFXUUHG WKHUHDIWHU UHODWLQJ WR WKH ILOLQJ´ RI WKH DWWRUQH\¶V IHH PRWLRQ

'HQQLV 'HFO   6KH VSHQW WLPH ³UHVHDUFKLQJ DQG GUDIWLQJ PXOWLSOH OHWWHUV RI VHWWOHPHQW   

GUDIWLQJ DQG ILOLQJ D SDJH IDFW LQWHQVLYH FRPSODLQW    GUDIWLQJ D SDJH 2SSRVLWLRQ WR

'HIHQGDQW¶V 0RWLRQ WR 'LVPLVV >DQG@ UHVHDUFKLQJ DQG UHVSRQGLQJ WR 'HIHQGDQW¶V 5XOH  2IIHU

RI -XGJPHQW WKDW GLG QRW LQFOXGH DOO WKH FODLPV DOOHJHG LQ WKH FRPSODLQW´ Id. )XUWKHU FRXQVHO

FODLPV WR KDYH VSHQW RYHU  KRXUV ZULWLQJ D UHSO\ WR GHIHQGDQW¶V RSSRVLWLRQ WR WKH IHH PRWLRQ

See 'HQQLV 6XSSO 'HFO  I 7KXV KHU IHH UHTXHVW LV EDVHG RQ DQ H[SHQGLWXUH RI PRUH WKDQ 

KRXUV ZKLFK ZRXOG EH WKH VDPH DV VSHQGLQJ PRUH WKDQ WHQ IRUW\KRXU ZHHNV ZRUNLQJ HLJKW KRXUV

HDFK GD\ RQ WKLV FDVH DQG QRWKLQJ HOVH 7KLV FDQQRW EH MXVWLILHG

       7KH &RXUW VHHV D QXPEHU RI SUREOHPV ZLWK DZDUGLQJ SODLQWLII IHHV IRU DOO RI WKH 

KRXUV VXSSRVHGO\ VSHQW RQ WKHVH WDVNV )LUVW ZKLOH FRXQVHO¶V HIIRUWV WR REWDLQ D VHWWOHPHQW SULRU

WR WKH ILOLQJ RI D ODZVXLW ZHUH FRPPHQGDEOH WKHVH DFWLYLWLHV RFFXUUHG SULRU WR WKH FRPPHQFHPHQW

RI WKLV ODZVXLW DQG WKH\ DUH WKHUHIRUH RXWVLGH RI WKH VFRSH RI WKH VWDWXWRU\ SURYLVLRQ DXWKRUL]LQJ

DQ DZDUG RI DWWRUQH\¶V IHHV WR D SUHYDLOLQJ SDUW\

       )XUWKHU FRXQVHO VWDWHV WKDW VKH VSHQW DSSUR[LPDWHO\  KRXUV GUDIWLQJ HGLWLQJ DQG VHUYLQJ

WKH FRPSODLQW DV ZHOO DV UHVHDUFKLQJ OHJDO LVVXHV UHOHYDQW WR WKH FODLPV LQ WKH FRPSODLQW See 7LPH

5HFRUGV +RZHYHU FRXQVHO GRHV QRW GLVWLQJXLVK EHWZHHQ WLPH VKH GHYRWHG WR WKH IHGHUDO FODLP

DQG WLPH VKH VSHQW RQ WKH 'LVWULFW RI &ROXPELD FODLPV H[FHSW IRU LGHQWLI\LQJ DSSUR[LPDWHO\ 

KRXUV RI )'&3$ UHVHDUFK UHODWHG WR WKH FRPSODLQW See, e.g. 7LPH 5HFRUGV DW ± FODLPLQJ D

WRWDO RI  KRXUV IRU GUDIWLQJ WKH FRPSODLQW DQG D WRWDO RI  KRXUV IRU HGLWLQJ WKH FRPSODLQW




                                                 
ZLWK QR GLVWLQFWLRQ EHWZHHQ WKH IHGHUDO DQG VWDWH FODLPV id. VSHFLI\LQJ D WRWDO RI  KRXUV IRU

³)'&3$ VHFWLRQ UHVHDUFK UH >F@RPSODLQW´ ³/HJDO 5HVHDUFK FRQFHUQLQJ )'&3$´ DQG ³)'&3$

UHVHDUFK GHIHQVHV´ 7KH FRPSODLQW LV ILIWHHQ SDJHV ORQJ DQG LW LQFOXGHV HLJKW SDJHV RI IDFWXDO

DOOHJDWLRQV FRPPRQ WR DOO FRXQWV IRXU SDJHV UHOHYDQW WR SODLQWLII¶V '& FODLPV DQG WKUHH SDJHV

GHGLFDWHG H[FOXVLYHO\ WR WKH IHGHUDO FODLP See generally &RPSO 6LQFH SODLQWLII VXFFHHGHG RQ

RQO\ RQH RI WKH WKUHH FRXQWV LQ WKH FRPSODLQW WKH &RXUW FRXOG IDLUO\ UHFRJQL]H RQO\ D WKLUG RI WKH

KRXUV GHYRWHG WR WKH FRPSODLQW %XW JLYHQ WKH RYHUODSSLQJ IDFWV WKH &RXUW ZLOO DZDUG IHHV IRU

 RI WKH WLPH VSHQW RQ WKH FRPSODLQW RU  KRXUV

       &RXQVHO DOVR VHHNV FRPSHQVDWLRQ IRU WKH  KRXUV VKH VSHQW GUDIWLQJ WKH RSSRVLWLRQ WR

GHIHQGDQW¶V PRWLRQ WR GLVPLVV HYHQ WKRXJK DQ RIIHU RI MXGJPHQW RQ WKH IHGHUDO FODLP KDG DOUHDG\

EHHQ WUDQVPLWWHG 3O¶V VW )HH 0HP DW  see 7LPH 5HFRUGV DW ± :KLOH LW PD\ EH WUXH WKDW

SODLQWLII¶V FRXQVHO GLG QRW SLFN XS WKH RIIHU RI MXGJPHQW IURP KHU PDLOER[ XQWLO -DQXDU\  

WZR GD\V DIWHU VKH ILOHG WKH RSSRVLWLRQ WKH RIIHU ZDV GHOLYHUHG WR WKH RQO\ DGGUHVV FRXQVHO SURYLGHG

RQ WKLV &RXUW¶V GRFNHW see &RPSO &LYLO &RYHU 6KHHW >'NW  @ RQ -DQXDU\   ZHOO EHIRUH

WKH RSSRVLWLRQ ZDV GXH See ([ $ WR 3O¶V VW )HH 5HSO\ >'NW  ±@ 7KH &RXUW FDQQRW GHQ\

WKDW SODLQWLII¶V FRXQVHO SHUIRUPHG WKH ZRUN UHODWHG WR RSSRVLQJ WKH PRWLRQ WR GLVPLVV EXW LW DOVR

FDQQRW LJQRUH WKH IDFW WKDW DOO RI FRXQVHO¶V ZRUN ZLWK UHJDUG WR WKH )'&3$ FODLP VHW IRUWK RQ

SDJHV ± RI WKH RSSRVLWLRQ see 3O¶V 2SS WR 'HI¶V 0RW WR 'LVPLVV >'NW  @ DW ± ZDV

XQQHFHVVDU\ See 3O¶V VW )HH 0HP DW  ³3ODLQWLII VSHQW  KRXUV GLVSURYLQJ WKH QXPHURXV FODLPV

DQG GHIHQVHV DYHUUHG E\ 'HIHQGDQW>@ LQ VSLWH RI WKH IDFW WKDW 'HIHQGDQW>@ KDG DOUHDG\ RIIHUHG WR



       7KH 0DJLVWUDWH -XGJH DOVR PDGH WKLV GLVWLQFWLRQ EXW UHDFKHG GLIIHUHQW ELOODEOH KRXUV
ILJXUHV ,W DSSHDUV WKDW WKH 0DJLVWUDWH -XGJH DGGHG XS FRXQVHO¶V WLPH RQ D ELOODEOH KRXU VFDOH
ZLWKRXW FRQYHUWLQJ WKH WLPH IURP PLQXWHV WR KRXUV ILUVW See Baylor  :/  DW 
FRQFOXGLQJ WKDW FRXQVHO VSHQW  KRXUV GUDIWLQJ WKH FRPSODLQW DQG  KRXUV HGLWLQJ WKH
FRPSODLQW
                                                 
DFFHSW MXGJPHQW RQ VDLG FODLPV´ 0RUHRYHU WKH UHPDLQGHU RI SODLQWLII¶V FRXQVHO¶V WLPH VSHQW RQ

WKH RSSRVLWLRQ see 3O¶V 2SS WR 'HI¶V 0RW WR 'LVPLVV >'NW  @ DW ± ZDV GHYRWHG WR WKH

XQVXFFHVVIXO VWDWH ODZ FODLPV IRU ZKLFK FRXQVHO LV QRW HQWLWOHG WR DWWRUQH\¶V IHHV 7KHUHIRUH WKH

&RXUW FRQFOXGHV WKDW QR IHHV VKRXOG EH DZDUGHG IRU WKH KRXUV FRXQVHO VSHQW RSSRVLQJ WKH PRWLRQ

WR GLVPLVV (YHQ LI WKH &RXUW ZHUH LQFOLQHG WR UHFRJQL]H WKH WLPH VSHQW RQ WKH IHGHUDO FODLP

DSSO\LQJ WKH VDPH SHUFHQWDJH XVHG RQ WKH FRPSODLQW ZRXOG UHGXFH WKH KRXUV UHDVRQDEO\ H[SHQGHG

WR  KRXUV

       7XUQLQJ WR WKH KRXUV VSHQW RSSRVLQJ GHIHQGDQW¶V ILYHSDJH PRWLRQ IRU UHOLHI IURP MXGJPHQW

WKH &RXUW ILQGV WKDW D SHUFHQWDJH UHGXFWLRQ LQ WKH KRXUV FODLPHG LV QHFHVVDU\ KHUH DV ZHOO )RU KHU

ILOLQJ RI WKH WZHOYHSDJH RSSRVLWLRQ SODLQWLII¶V FRXQVHO VHHNV WR EH FRPSHQVDWHG IRU DQ DGGLWLRQDO

 KRXUV See 3O¶V QG )HH 0RW +RZHYHU D UHYLHZ RI WKH ILOLQJV LQ WKLV SRUWLRQ RI WKH FDVH

LQGLFDWHV WKDW SODLQWLII ZDVWHG WLPH DQG HIIRUW HQJDJLQJ LQ WKH VRUW RI DQWDJRQLVP IRU ZKLFK VKH KDG

DOUHDG\ EHHQ FKDVWLVHG See, e.g. 3O¶V 2SS WR 0RW 5HOLHI IURP - >'NW  @ DW  ³'HIHQGDQW¶V

FRQGXFW DSSHDUV WR EH EDVHG LQ D UHDOLW\ WKDW LV XQFOHDU IURP WKH UHFRUG´ id. ³'HIHQGDQW¶V

VFRUFKHG HDUWK OLWLJDWLRQ VWUDWHJ\    ´ 0RUHRYHU WKH DPRXQW RI WLPH VSHQW RQ WKLV RQH PRWLRQ

VHHPV XQUHDVRQDEOH JLYHQ WKH OLPLWHG QDWXUH RI WKH LVVXH SUHVHQWHG DQG WKH WRWDO DPRXQW RI WLPH

LQYHVWHG LQ WKH FDVH DV D ZKROH 7KHUHIRUH WKH &RXUW FRQFOXGHV WKDW WKH WLPH VSHQW RQ WKH

RSSRVLWLRQ WR GHIHQGDQW¶V PRWLRQ IRU UHOLHI IURP MXGJPHQW VKRXOG EH UHGXFHG E\  DQG FRXQVHO

ZLOO EH FRPSHQVDWHG IRU  KRXUV RI ZRUN

       )LQDOO\ SODLQWLII VHHNV WR UHFRYHU IRU WKH  KRXUV FRXQVHO VSHQW GUDIWLQJ WKH IHH SHWLWLRQ

 KRXUV VSHQW RYHU  GD\V GUDIWLQJ D UHSO\ WR WKH RSSRVLWLRQ WR WKH PRWLRQ DQG  KRXUV

H[SHQGHG GUDIWLQJ D UHSO\ WR GHIHQGDQW¶V RSSRVLWLRQ WR FRXQVHO¶V IHH DPHQGPHQW 7KHVH KRXUV IDU

H[FHHG WKH WLPH VSHQW LQ GHDOLQJ ZLWK WKH IHGHUDO FODLP RQ WKH PHULWV 7KH 6XSUHPH &RXUW KDV



                                                
PDGH LW FOHDU WKDW WKH LQLWLDO IHH FDOFXODWLRQ VKRXOG H[FOXGH DQ\ ³KRXUV WKDW ZHUH QRW µUHDVRQDEO\

H[SHQGHG¶´ Hensley  86 DW  $SSO\LQJ WKDW VWDQGDUG WKH &RXUW FDQQRW UHTXLUH GHIHQGDQW

WR IXQG SODLQWLII¶V LQHIILFLHQW SXUVXLW RI DQ XQDFFHSWDEO\ ODUJH IHH IRU DQ H[WUHPHO\ PRGHVW JDLQ IRU

KHU FOLHQW

        7KHUHIRUH WKH &RXUW ZLOO DZDUG IHHV RQO\ IRU WKH UHDVRQDEOH WLPH FRXQVHO VSHQW RQ WKH

FRPSODLQW  KRXUV WKH 5XOH  RIIHU DQG VHWWOHPHQW  KRXUV see 7LPH 5HFRUGV DW ±

DQG WKH RSSRVLWLRQ WR WKH PRWLRQ IRU UHOLHI IURP MXGJPHQW  KRXUV ZKLFK DGGV XS WR 

KRXUV 7KH WRWDO ZRXOG LQFUHDVH WR  KRXUV LI VRPH SRUWLRQ RI WKH WLPH VSHQW RQ WKH RSSRVLWLRQ

WR WKH PRWLRQ WR GLVPLVV  KRXUV ZHUH LQFOXGHG 7KH &RXUW ILQGV WKDW WKHVH WRWDOV DFFXUDWHO\

UHIOHFW WKH UHDVRQDEOH QXPEHU RI KRXUV LW ZRXOG WDNH WR SHUIRUP WKH ZRUN WKDW ZDV QHFHVVDU\ LQ WKLV

FDVH

,9     $SSOLFDWLRQ RI WKH /RGHVWDU 0HWKRG

        $SSO\LQJ WKH ORGHVWDU DSSURDFK WR WKHVH FDOFXODWLRQV SODLQWLII¶V FRXQVHO ZRXOG EH DZDUGHG

 IRU  KRXUV RI ZRUN DW  DQ KRXU RU  IRU  KRXUV DW WKH VDPH

UDWH LI RQH LQFOXGHV D SRUWLRQ RI WKH RSSRVLWLRQ WR WKH PRWLRQ WR GLVPLVV %XW WKDW GRHV QRW HQG WKH

DQDO\VLV WKH &RXUW KDV WKH GLVFUHWLRQ WR DVVHVV WKH DZDUG LQ WKH FRQWH[W RI WKH HQWLUH FDVH LQFOXGLQJ

WKH UHDVRQDEOHQHVV RI WKH IHH SHWLWLRQ LWVHOI

        &RXQVHO¶V RULJLQDO UHTXHVW VRXJKW DQ DZDUG 220 times larger WKDQ WKH  VKH

REWDLQHG IRU SODLQWLII HYHQ DIWHU D UHGXFWLRQ RI KRXUV WR DFFRXQW RQO\ IRU WKRVH UHDVRQDEO\

H[SHQGHG DQG WKH ORZHULQJ RI FRXQVHO¶V KRXUO\ UDWH FRXQVHO ZRXOG VWLOO UHFHLYH D IHH WKDW LV  RU

 WLPHV ODUJHU WKDQ WKH UHVXOW REWDLQHG IRU SODLQWLII LI WKH &RXUW DSSOLHV WKH ORGHVWDU PHWKRG *LYHQ

³WKDW WKH GLVWULFW FRXUW KDV GLVFUHWLRQ LQ GHWHUPLQLQJ WKH DPRXQW RI D IHH DZDUG´ Hensley  86

DW  DQG WKDW WKH &RXUW KDV WKH DXWKRULW\ WR DZDUG D ³IHH EHORZ ZKDW D µUHDVRQDEOH¶ IHH ZRXOG



                                                  
KDYH EHHQ LQ RUGHU WR GLVFRXUDJH IHH SHWLWLRQHUV IURP VXEPLWWLQJ DQ H[FHVVLYH UHTXHVW´ Reilly 

)G DW  WKH &RXUW ILQGV WKDW FRXQVHO¶V IHH PXVW EH UHGXFHG EH\RQG HLWKHU ORGHVWDU FDOFXODWLRQ

6XFK D UHGXFWLRQ LV QHFHVVDU\ LQ RUGHU WR EDODQFH WKH HTXLWLHV EHWZHHQ WKH DZDUGV WR SODLQWLII DQG

KHU FRXQVHO DV ZHOO DV WR VDQFWLRQ FRXQVHO DQG GHWHU KHU IURP VXEPLWWLQJ XQUHDVRQDEOH IHH UHTXHVWV

LQ WKH IXWXUH See Baylor  )G DW  +HQGHUVRQ - FRQFXUULQJ

       7KH ORGHVWDU PHWKRG ZKLOH XVXDOO\ WKH SURSHU DSSURDFK WR GHWHUPLQH IHHV LV QRW PDQGDWRU\

LQ WKH )'&3$ FRQWH[W ZKHUH FLUFXPVWDQFHV MXVWLI\ D GHSDUWXUH See Carroll v. Wolpoff &

Abramson  )G   WK &LU  REVHUYLQJ WKDW WKH )'&3$ ³GRHV QRW PDQGDWH D IHH

DZDUG LQ WKH ORGHVWDU DPRXQW´ $OWKRXJK WKH '& &LUFXLW KDV QRW VTXDUHO\ DGGUHVVHG WKH LVVXH

WKH &RXUW ILQGV WKH )RXUWK &LUFXLW¶V DQDO\VLV SHUVXDVLYH RQ WKLV SRLQW

               >6HFWLRQ@ N GRHV QRW PDQGDWH D IHH DZDUG LQ WKH ORGHVWDU DPRXQW ,I
               WKH FRQFHSW RI GLVFUHWLRQ LV WR KDYH DQ\ PHDQLQJ DW DOO LW PXVW HQFRPSDVV
               WKH DELOLW\ WR GHSDUW IURP WKH ORGHVWDU LQ DSSURSULDWH
               FLUFXPVWDQFHV Hensley LWVHOI UHFRJQL]HG WKDW LQ FHUWDLQ FLUFXPVWDQFHV DQ
               DZDUG LQ WKH ORGHVWDU DPRXQW PD\ EH H[FHVVLYH :KHQ ³D SODLQWLII KDV
               DFKLHYHG RQO\ SDUWLDO RU OLPLWHG VXFFHVV´ WKH GLVWULFW FRXUW LQ FDOFXODWLQJ DQ
               DSSURSULDWH IHH DZDUG ³PD\ VLPSO\ UHGXFH WKH DZDUG WR DFFRXQW IRU WKH
               OLPLWHG VXFFHVV´

Id. TXRWLQJ Hensley  86 DW ± see Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich

LPA  86   	 Q  QRWLQJ WKDW ³FRXUWV KDYH GLVFUHWLRQ LQ FDOFXODWLQJ

UHDVRQDEOH DWWRUQH\¶V IHHV´ XQGHU WKH )'&3$ DQG WKDW ZKLOH ³>P@DQ\ 'LVWULFW &RXUWV DSSO\ D

ORGHVWDU PHWKRG´ WKRVH FRXUWV ³SHUPLW>@ GRZQZDUG DGMXVWPHQWV LQ DSSURSULDWH FLUFXPVWDQFHV´

Baylor  )G DW  +HQGHUVRQ - FRQFXUULQJ FLWLQJ Carroll DSSURYLQJO\ IRU WKH SURSRVLWLRQ

WKDW WKH )'&3$ SHUPLWV RXWULJKW GHQLDO RI DWWRUQH\¶V IHHV LQ FHUWDLQ FLUFXPVWDQFHV see also



       7KH &RXUW REVHUYHV WKDW SODLQWLII¶V FRXQVHO KDV EHHQ LQ WKLV VLWXDWLRQ EHIRUH See Jones v.
Dufek  )G   	 Q '& &LU  DIILUPLQJ GHQLDO RI IHH UHTXHVW IRU 
IRU VL[W\ILYH KRXUV RI ZRUN RQ GLVFRYHU\ LVVXH DIWHU GLVWULFW FRXUW IRXQG WKH DZDUG ³H[FHVVLYH DQG
WKHUHIRUH µXQMXVW¶´
                                                 
Farrar v. Hobby  86    REVHUYLQJ WKDW LQ FLYLO ULJKWV OLWLJDWLRQ DIWHU ³>K@DYLQJ

FRQVLGHUHG WKH DPRXQW DQG QDWXUH RI GDPDJHV DZDUGHG WKH FRXUW PD\ ODZIXOO\ DZDUG ORZ IHHV RU

QR IHHV ZLWKRXW UHFLWLQJ WKH  IDFWRUV EHDULQJ RQ UHDVRQDEOHQHVV RU PXOWLSO\LQJ µWKH QXPEHU RI

KRXUV UHDVRQDEO\ H[SHQGHG    E\ D UHDVRQDEOH KRXUO\ UDWH´ TXRWLQJ Hensley  86 DW 

 	 Q

       0RUHRYHU LW LV DOVR LPSRUWDQW WR SRLQW RXW WKDW WKH WRWDO QXPEHU RI KRXUV VSHQW OLWLJDWLQJ

WKLV FDVH ZDV LQIODWHG E\ WKH XQQHFHVVDU\ FRQWHQWLRXVQHVV RI WKH OLWLJDWLRQ LQ VSLWH RI H[SOLFLW &RXUW

RUGHUV WR UHIUDLQ IURP VXFK FRQGXFW See 0LQ 2UGHU )HE   ³>7@KH &RXUW QHHG QRW

H[HUFLVH LWV MXULVGLFWLRQ WR SHUPLW SDUWLHV WR ILOH SOHDGLQJV WKDW DUH XQQHFHVVDULO\ HQODUJHG ZLWK VKDUS

DWWDFNV RQ FRXQVHO VXFK DV µGHIHQGDQW GLVLQJHQXRXVO\ DVVHUWV¶ RU µGHIHQGDQW DEVXUGO\ DUJXHV¶ RU

µLW LV KDUG WR EHOLHYH WKDW GHIHQGDQWV ZRXOG VWRRS WR VXFK D EODWDQW PLVFKDUDFWHUL]DWLRQ¶´ 2UGHU

>'NW  @ DW  ³7KHUH ZRXOG EH OLWWOH MXVWLILFDWLRQ IRU WKH WKHVH VRUWV RI H[FHVVLYH UHSHWLWLYH DQG

XQQHFHVVDULO\ VKDUS SOHDGLQJV LQ DQ\ FDVH EXW LQ WKLV FDVH LQ SDUWLFXODU    WKHUH KDV EHHQ D

SDUWLFXODUO\ VWULNLQJ H[SHQGLWXUH RI HIIRUW DQG UHVRXUFHV RQ ERWK VLGHV WKDW KDV WULHG WKH &RXUW¶V

SDWLHQFH DQG ZDVWHG WKH &RXUW¶V WLPH´ $OWKRXJK GHIHQGDQW FRQWULEXWHG WR WKH GXSOLFDWLYH DQG

XQQHFHVVDU\ ILOLQJV LQ WKLV FDVH WKH &RXUW FDQQRW GLVUHJDUG WKH VORSSLQHVV RI SODLQWLII¶V FRXQVHO¶V

ILOLQJV LQFOXGLQJ WKH ILOLQJ RI QXPHURXV HUUDWDV DV ZHOO DV FRXQVHO¶V LQDELOLW\ WR UHIUDLQ IURP

DWWDFNLQJ GHIHQGDQW 6XFK FRQGXFW GRHV QRW GHVHUYH WR EH UHZDUGHG See, e.g., Laborers’ Int’l

Union of N. Am. v. Brand Energy Servs. LLC,  ) 6XSS G   ''&  ³,I D FRXUW

GHWHUPLQHV WKDW    ZDVWH RI HIIRUW KDV RFFXUUHG LW KDV WKH GLVFUHWLRQ WR VLPSO\ UHGXFH WKH SURSRVHG

IHH E\ D UHDVRQDEOH DPRXQW ZLWKRXW DQ LWHPE\LWHP DFFRXQWLQJ´ FLWLQJ LaPrade v. Kidder

Peabody & Co.,  )G   '& &LU 




                                                  
       :KLOH GHIHQGDQW XUJHG WKH &RXUW WR GHQ\ SODLQWLII¶V UHTXHVW IRU IHHV HQWLUHO\ EHFDXVH WKH

RULJLQDO UHTXHVW ³VKRFNV WKH FRQVFLHQFH´ 'HI¶V 2EMV DW ± see also 'HFO RI 0HOYLQ +LUVKPDQ

>'NW  @   RSLQLQJ WKDW FRXQVHO¶V WLPH VSHQW RQ WKH FRPSODLQW DQG KHU LQLWLDO IHH SHWLWLRQ

FRXOG QRW ³EH MXVWLILHG´ DQG ZDV ³XQUHDVRQDEOH DQG H[FHVVLYH´ WKH &RXUW ILQGV WKH OHVVHU VDQFWLRQ

RI D ODUJH IHH UHGXFWLRQ WR EH VXIILFLHQW LQ WKLV FDVH ZKHUH SODLQWLII¶V FRXQVHO GLG GR VRPH ZRUN DQG

GLG DFKLHYH D SRVLWLYH UHVXOW IRU SODLQWLII See Reilly  )G DW  UHFRJQL]LQJ WKH FRXUW¶V DELOLW\

WR GHQ\ WKH IHH UHTXHVW LQ LWV HQWLUHW\ EXW FRQFOXGLQJ WKDW ³GLVDOORZLQJ DOO IHHV ZRXOG XQGXO\

SHQDOL]H´ WKH DWWRUQH\ +RZHYHU WKLV ZDV FOHDUO\ D FDVH ZKHUH SODLQWLII DFKLHYHG RQO\ OLPLWHG RU

SDUWLDO VXFFHVV 7KH &RXUW FDQQRW LJQRUH WKH IDFW WKDW SODLQWLII RQO\ UHFHLYHG D JUDQG WRWDO RI

 IRU KHU VXFFHVV RQ KHU VLQJOH IHGHUDO FODLP $QG WKH '& &LUFXLW KDV PDGH LW FOHDU WKDW

³FRXUWV VKRXOG SURSRUWLRQ IHHV WR WKH µVLJQLILFDQFH RI WKH RYHUDOO UHOLHI REWDLQHG E\ WKH SODLQWLII LQ

UHODWLRQ WR WKH KRXUV UHDVRQDEO\ H[SHQGHG RQ WKH OLWLJDWLRQ¶´ F.J. Vollmer Co. v. Magaw 

)G   '& &LU  TXRWLQJ Hensley  86 DW 

       7KHUHIRUH LQ DQ H[HUFLVH RI WKH &RXUW¶V GLVFUHWLRQ WKH &RXUW ZLOO RUGHU GHIHQGDQW WR SD\

DWWRUQH\¶V IHHV LQ WKH DPRXQW RI 

9     &RVWV

       'HIHQGDQW DOVR REMHFWHG WR WKH 0DJLVWUDWH -XGJH¶V UHFRPPHQGDWLRQ WKDW SODLQWLII EH

DZDUGHG  LQ FRVWV DQG LW DUJXHG WKDW FRVWV KDYH DOUHDG\ EHHQ SDLG WR SODLQWLII DORQJ ZLWK

WKH MXGJPHQW RI  LQ SODLQWLII¶V IDYRU 'HI¶V 2EMV DW  FLWLQJ 5 	 5 DW  8SRQ

UHYLHZ RI WKH UHFRUG LW DSSHDUV WKDW GHIHQGDQW KDV LQGHHG SUHVHQWHG SODLQWLII ZLWK D FKHFN IRU

 see ([  WR 'HI¶V 0RW IRU 5HOLHI IURP - >'NW  @ DQG WKDW SODLQWLII DGPLWWHG WKDW

WKH FKHFN ZDV GHSRVLWHG LQWR SODLQWLII¶V FRXQVHO¶V FOLHQW WUXVW DFFRXQW 3O¶V 2SS WR 'HI¶V 0RW




                                                  
IRU 5HOLHI IURP - >'NW  @ DW  Q 7KHUHIRUH WKH &RXUW FRQFOXGHV WKDW FRVWV KDYH DOUHDG\ EHHQ

DZDUGHG WR SODLQWLII DQG WKHUH LV QR EDVLV IRU D IXUWKHU UHTXHVW

9,    3RVWMXGJPHQW ,QWHUHVW

       ,Q KHU RULJLQDO IHH SHWLWLRQ SODLQWLII DOVR DUJXHG WKDW VKH LV HQWLWOHG WR SRVWMXGJPHQW LQWHUHVW

3O¶V VW )HH 0HP DW  'HIHQGDQW GLG QRW RSSRVH WKLV UHTXHVW see generally 'HI¶V VW )HH 2SS

DQG LW DOVR GLG QRW REMHFW WR WKH 0DJLVWUDWH -XGJH¶V UHFRPPHQGDWLRQ WR DZDUG SRVWMXGJPHQW LQWHUHVW

WR SODLQWLII See generally 'HI¶V 2EMV 3RVWMXGJPHQW LQWHUHVW IRU DQ DWWRUQH\¶V IHH DZDUG LV

JRYHUQHG E\  86&  D ZKLFK SURYLGHV LQ UHOHYDQW SDUW WKDW ³>L@QWHUHVW VKDOO EH DOORZHG

RQ DQ\ PRQH\ MXGJPHQW LQ D FLYLO FDVH UHFRYHUHG LQ D GLVWULFW FRXUW     6XFK LQWHUHVW VKDOO EH

FDOFXODWHG IURP WKH GDWH RI WKH HQWU\ RI WKH MXGJPHQW´  86&  D see Akinseye v. Dist.

of Columbia  )G   '& &LU  DSSURYLQJO\ PHQWLRQLQJ WKDW SRVWMXGJPHQW

LQWHUHVW RQ DWWRUQH\¶V IHHV ZRXOG EH DYDLODEOH XQGHU  86&  D

       $OWKRXJK WKH '& &LUFXLW KDV QRW ZHLJKHG LQ RQ WKH LVVXH WKH PDMRULW\ RI &LUFXLWV DQG DW

OHDVW RQH MXGJH LQ WKLV GLVWULFW KDYH KHOG WKDW LQWHUHVW EHJLQV WR UXQ IURP WKH GDWH RI MXGJPHQW

HQWLWOLQJ WKH SUHYDLOLQJ SDUW\ WR DWWRUQH\¶V IHHV See, e.g. Contractors of Ohio, Inc. v. Drabnik

 )G   WK &LU  KROGLQJ WKDW ³WKH ODQJXDJH RI  D SHUPLWV WKH LQWHUHVW WR

UXQ RQ D IHH DZDUG IURP WKH WLPH RI HQWU\ RI WKH MXGJPHQW ZKLFK XQFRQGLWLRQDOO\ HQWLWOHV WKH

SUHYDLOLQJ SDUW\ WR D UHDVRQDEOH DWWRUQH\ IHHV´ Friend v. Kolodzieczak  )G  ±

WK &LU  ³,QWHUHVW UXQV IURP WKH GDWH WKDW HQWLWOHPHQW WR IHHV LV VHFXUHG UDWKHU WKDQ IURP

WKH GDWH WKDW WKH H[DFW TXDQWLW\ RI IHHV LV VHW´ La. Power & Light Co. v. Kellstrom  )G 

 WK &LU  BankAtlantic v. Blythe Eastman Paine Webber, Inc.  )G  ±

WK &LU  Jenkins ex rel Agyei v. Missouri  )G   WK &LU  Boehner

v. McDermott  ) 6XSS G   ''&  ³>7@KH &RXUW ZLOO IROORZ WKH PDMRULW\



                                                  
YLHZ DQG DFFRUGLQJO\ KROGV WKDW LQWHUHVW EHJDQ WR DFFUXH RQ WKH IHH DZDUG RQ´ WKH GDWH RI WKH

³YDOLG MXGJPHQW WKDW XQFRQGLWLRQDOO\ HQWLWOHG >SODLQWLII@ WR DQ DZDUG RI DWWRUQH\V¶ IHHV    ´ see

also Harvey v. Mohammed  ) 6XSS G   ''&  GHFOLQLQJ WR DGRSW D VSHFLILF

YLHZ EHFDXVH LQ WKDW FDVH WKH GDWH RQ ZKLFK SODLQWLII EHFDPH XQFRQGLWLRQDOO\ HQWLWOHG WR IHHV ZDV

WKH VDPH GDWH RQ ZKLFK WKRVH IHHV ZHUH TXDQWLILHG cf. Kaiser Aluminum & Chem. Corp. v.

Bonjorno  86    KROGLQJ WKDW LQ WKH FRQWH[W RI DZDUGLQJ GDPDJHV XQGHU

VHFWLRQ D LQWHUHVW GLG QRW DFFUXH IURP WKH GDWH RI WKH RULJLQDO MXGJPHQW EHFDXVH LW ZDV QRW

VXSSRUWHG E\ HYLGHQFH DQG ZDV YDFDWHG

       2QO\ D FRXSOH RI &LUFXLW FRXUWV KDYH KHOG WKDW LQWHUHVW GRHV QRW EHJLQ WR DFFUXH XQWLO WKH

GLVWULFW FRXUW HQWHUV DQ RUGHU TXDQWLI\LQJ WKH DPRXQW RI IHHV See Eaves v. Cty. of Cape May 

)G   G &LU  ³>:@H KROG WKDW SXUVXDQW WR  86&  D SRVWMXGJPHQW

LQWHUHVW RQ DQ DWWRUQH\¶V IHH DZDUG UXQV IURP WKH GDWH WKDW WKH 'LVWULFW &RXUW HQWHUV D MXGJPHQW

TXDQWLI\LQJ WKH DPRXQW RI IHHV RZHG WR WKH SUHYDLOLQJ SDUW\ UDWKHU WKDQ WKH GDWH WKDW WKH &RXUW ILQGV

WKDW WKH SDUW\ LV HQWLWOHG WR UHFRYHU IHHV LI WKRVH GHWHUPLQDWLRQV DUH PDGH VHSDUDWHO\´

MidAmerica Fed. Savings & Loan Ass’n v. Shearson/Am. Exp., Inc.  )G  ± WK

&LU  VDPH

       %HFDXVH GHIHQGDQW KDV QHYHU REMHFWHG WR DQ DZDUG RI SRVWMXGJPHQW LQWHUHVW WR SODLQWLII WKH

&RXUW ILQGV DQ DZDUG RI SRVWMXGJPHQW LQWHUHVW WR EH ZDUUDQWHG 3ODLQWLII DFFHSWHG GHIHQGDQW¶V 5XOH

 RIIHU ZKLFK VWDWHG WKDW VKH ZRXOG EH DZDUGHG ³ SOXV FRVWV DQG H[SHQVHV WRJHWKHU

ZLWK UHDVRQDEOH DWWRUQH\ IHHV IRU DOO FODLPV XQGHU WKH )DLU 'HEW &ROOHFWLRQ 3UDFWLFHV $FW´ 3O¶V

1RWLFH RI $FFHSWDQFH RI 'HI¶V 5XOH  2IIHU RI - >'NW  @ 2Q )HEUXDU\   WKH &OHUN

HQWHUHG MXGJPHQW IRU SODLQWLII - RQ 2IIHU 	 $FFHSWDQFH >'NW  @ )ROORZLQJ WKH PDMRULW\ YLHZ

DQG WKH YLHZ WKDW KDV EHHQ DGRSWHG LQ WKLV GLVWULFW WKH &RXUW FRQFOXGHV WKDW SRVWMXGJPHQW LQWHUHVW



                                                  
VKRXOG EH FDOFXODWHG IURP WKH GDWH WKH &OHUN HQWHUHG MXGJPHQW VLQFH WKH &OHUN¶V RUGHU FRQVWLWXWHV

D YDOLG MXGJPHQW WKDW HQWLWOHG SODLQWLII WR DQ DZDUG RI UHDVRQDEOH DWWRUQH\¶V IHHV 7KHUHIRUH

GHIHQGDQW PXVW SD\ SODLQWLII  SOXV LQWHUHVW IURP WKH GDWH RI )HEUXDU\  

                                         &21&/86,21

       $IWHU DQ LQGHSHQGHQW UHYLHZ RI WKH UHFRUG LQFOXGLQJ WKH DWWRUQH\¶V IHH PRWLRQV ILOHG LQ WKLV

FDVH WKH WLPH HQWULHV DQG GHFODUDWLRQV VXEPLWWHG E\ ERWK SDUWLHV WKH 0DJLVWUDWH -XGJH¶V 5HSRUW

DQG 5HFRPPHQGDWLRQ DQG WKH SDUWLHV¶ REMHFWLRQV WR WKH 0DJLVWUDWH -XGJH¶V UXOLQJ DQG EDVHG RQ

WKH &RXUW¶V XOWLPDWH DXWKRULW\ DQG GLVFUHWLRQ WR DZDUG DWWRUQH\¶V IHHV GHIHQGDQW PXVW SD\

DWWRUQH\¶V IHHV LQ WKH DPRXQW RI  SOXV SRVWMXGJPHQW LQWHUHVW WR SODLQWLII

       $ VHSDUDWH RUGHU ZLOO LVVXH




                                             $0< %(50$1 -$&.621
                                             8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( 2FWREHU